Case 1:19-cr-20085-MGC Document 82 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                        Ctpoxpàto/
                                          Q.
                                           Q
                                           .Qk.e    ivl
                                                      .
                                                      G  j
                                         D t m kstkv XAIQQ
                                                           0A2
                                                             3/
                                                                                   ,.

                                s k'y.
                                     q A.txo Gop. l''
                                                    cAot?: cp: Vt
                              0,
                               *70 '
                                   * > -'> t-wA,O$(X$
                                                    nkf3&t
                                                         L
                                                             QC)j %%
                                            .

                                            % xjvs
Case 1:19-cr-20085-MGC Document 82 Entered on FLSD Docket 05/21/2020 Page 2 of 2    &3?'o
                                                                                    f   'U-
                                                                                            O
                                                                                            o kV      =.
                                                                                               Wu C + .>
                                                                                       -* .
                                                                                          +
                                                                                    o 0 V j Qh
                                                                                            m     -
                                                                                                           ..y



                                                                                       .


                                                                                       y--o<
                                                                                           y y gT -
                                                                                                             ,
                                                                                                            ..
                                                                                                                     s
                                                                                           r
                                                                                           O                .,r 'a




                            E
                            * c
                            =
                            m *
                             n K
                             - *
                             m                                                      %
                             c                           C $.
                                                         -
                                                           O a
                                                           c r
                                                                            >       L
                                                                                    t
                                                         ea r               qh
                                 X                        r *
                                                                            l
                                                                            k
                                                                            ::
                                                                             E(
                                                                              ::
                                                                               l
                                                                               if+-.
                                                                                   -
                                 m                                NS    '
                                                                                                                         œ
                                 O                       r- -     . .                                                    s
                                                                                                                         '
                                                                                                                         '
                                                                                                                         k6
                                                                                                                          ..
                                 m                                  ADAo
                                                                  T +7
                                                                  . '
                                                                       >
                                                                                                                         !ea.
                                                                                                                         :.
                                                                                                                          '?.
                                                                                                                            ;a.
                                                                                                                              '.

                                                                            .                                    y3..
                                                                                                                 o
                                                                                                                 :       %*r<!4i
                                                          l #
                                                          y                     T> >q
                                                                                g                                .%
                                                                                                                  u::    S

                                     m                                                                                    k
                                                                                                                          ''R
                                                                                                                            t
                                                                                                                          taS'e
                                                                                                                              i.z'
                                     c                       tl   S o
                                                                    O L'                                                  . k



                                 .,'       M'%
                                 .
                            ..
                            .J
                            /'  K
                           /î = >
                                             .
                                              NX.
                                                %.
                                                h$
                                                 !
                                                                                T
                                                                                o
                                                                                  Q
                                                                                U D
                           J ' hil -4:               l
                                 ' f.D ha ? d
                             t
                            e'
                            zv' =
                           (,z
                                            '
                                         = z..fr
                                              ),
                                               !
                                               z,                               t
                           1
                           y '
                             uUo
                               N
                               M
                                ) /'                                            X C'
                                         CLJ /
                                            /
                                                                                g
                                                                                c
                                                                                 3g
                                                                                # O
                                                                                           v

                                                                                  ? Q
                                                                                 ;.
                                                                                 c-1

                     1.&
